CHICAGO TITLE INSURANCE COMPANY
AMENDMENT TO PURCHASE CONTRACT

Escrow No. 2719994 Date: October 31, 2007

The Terms and Conditions of the Purchase Agreement / Escrow Instructions are
hereby modified as follows:



  1.   Pursuant to Section 7(g) of that certain Sale Agreement and Instructions
dated October 19, 2007 (the “Purchase Agreement”) by and between 2001 W. Orange
Grove Road, LLC, PVP Investments, LLC, WRM Investments, LLC, EDI Baptist, LLC,
and SOD Investments, LLC (collectively, “Seller”), and Triple Net Properties,
LLC (“Buyer”), Seller and Buyer agreed to agree on a form of Ground Lease
Estoppel Certificate (as defined in the Purchase Agreement) by October 31, 2007
(“Estoppel Termination Date”). Since the parties require additional time to
agree on a form of Ground Lease Estoppel Certificate, both Seller and Buyer have
agreed to extend the Estoppel Termination Date to Friday, November 2, 2007.

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original,
but all of which shall be considered one and the same instrument.

All other Terms and Conditions shall remain the same.

          “BUYER”
“DESERT LIFE SELLER”
2001 W. ORANGE GROVE ROAD, LLC,
an Arizona limited liability company
By: William R. Metzler, Manager
  TRIPLE NET PROPERTIES, LLC,
a Virginia liability company
By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer
PVP INVESTMENTS, LLC,
a Delaware limited liability company
By: James D. Vandever, Sole Member
 



WRM INVESTMENTS, LLC,
an Arizona limited liability company
By: William R. Metzler, Administrative Member
 



EDI BAPTIST, LLC,
an Arizona limited liability company
By: Scott O. Douglas, Managing Member
 



“LA CHOLLA SELLER”
WRM INVESTMENTS, LLC,
an Arizona limited liability company
By: William R. Metzler, Administrative Member
 




SOD INVESTMENTS, LLC,
an Arizona limited liability company
By: Scott O. Douglas, Sole Member
 




